By the Court :
This motion presents a question that was mooted in Draper v. Clark, 59 Ohio St., 336, but not decided. It is whether, where the plaintiff in an action claims a sum greater than $300.00, but recovers a judgment for less, the amount claimed determines the jurisdiction of this court on review, under section 6710, as amended April 25, 1898 (93 Ohio Laws, 255). We are now of the opinion that it does not wholly depend upon the amount claimed but upon the difference between the amount claimed and the amount recovered. Where the difference is greater than $300.00, the court has jurisdiction to review the judgment, otherwise not. The amount claimed, but which the plaintiff does not recover, is the amount involved in the judgment of which he complains. Where a plaintiff recovers part, *177but not all, of what he claimed, the judgment is against him as to the difference, and it is this difference of which he properly complains in a proceeding in error. It is all that he will lose by the judgment of the court unless reversed. And there is no more reason for holding that the plaintiff should have the? right to prosecute error, when the amount denied him, by the judgment is less than $300.00, than there is for holding that the defendant should not have such right when the amount of the recovery is less than $300.00. It is the loss to the party complaining that determines the jurisdiction of the court in such cases. On malting a calculation in this case, it is found that the difference between the claim of the association against the defendant and the amount recovered is greater than $300.00, and the motion for this reason is overruled, and not that the amount claimed was greater than $300.00.

Motion overruled.

Minshall, C. J., WroniAMS, Burkex, Davis and Shauck, JJ., concur.